Case 1:18-cv-02525-WYD-NYW Document 70 Filed 04/24/19 USDC Colorado Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:18-cv-02525-WYD-NYW

  GENSCAPE, INC.,

                   Plaintiff,

  v.

  LIVE POWER INTELLIGENCE COMPANY NA, LLC, and
  WILLIAM P. TOWNSEND,
                   Defendants.



                             MOTION TO AMEND SCHEDULING ORDER


             I.         CERTIFICATION PURSUANT TO D.C.COLO.LCivR 7.1(a)

         During the April 23 hearing, the parties and the Court discussed the requested relief

  sought herein.     Counsel for Defendants Live Power Intelligence Company NA, LLC, and

  William P. Townsend (“Defendants”) stated at the hearing that they would oppose an amendment

  of the Scheduling Order to extend the deadlines for amendment of the pleadings and joinder of

  additional parties. Counsel for Defendants stated that they would not oppose extending the

  deadline for service of interrogatories, requests for production of documents, and requests for

  admission to August 5, 2019.

                       II.      MOTION TO AMEND SCHEDULING ORDER

         Plaintiff Genscape, Inc. (“Plaintiff”), by its undersigned counsel, hereby moves the Court,

  pursuant to D.C.COLO.LCivR 6.1(a), for a fourteen-day (14) day extension, up to and including

  May 14, 2019, of the deadline for amendment of pleadings and joinder of parties. Plaintiff



                                                 1
Case 1:18-cv-02525-WYD-NYW Document 70 Filed 04/24/19 USDC Colorado Page 2 of 5




  further moves the Court for an extension, up to and including August 5, 2019, of the deadline for

  service of interrogatories, requests for production of documents, and requests for admission.

         In further support of Plaintiff’s Motion, it hereby states:

         1.      The Complaint in this matter was filed on October 3, 2018. ECF 1.

         2.      This Court entered a Scheduling Order on December 12, 2018. ECF 20.

         3.      In its Scheduling Order, the Court set a March 15, 2019 deadline for amendment

  of pleadings and joinder of parties. ECF 20; ECF 34. The Court also set a deadline of forty-five

  days prior to the close of fact discovery, or April 30, 2019, for service of interrogatories, requests

  for production of documents, and requests for admissions. ECF 20; ECF 34.

         4.      On March 11, 2019, granting in part and denying in part Plaintiff’s motion to

  amend the schedule, the Court extended the deadline for amendment of pleadings and joinder of

  parties to April 15, 2019. ECF 49; ECF 52.

         5.      On April 9, 2019, granting Plaintiff’s unopposed motion to amend the schedule,

  the Court extended the deadline for amendment of pleadings and joinder of parties to April 30,

  2019. ECF 63; ECF 66.

         6.      As discussed at the hearing on April 23, 2019, Plaintiff respectively requests a

  further extension of the deadline for amendment of the pleadings and joinder of parties, up to and

  including May 14, 2019. This is the date the Court proposed. Such an extension imposes no

  prejudice on Defendants.

         7.      As discussed at the hearing, Plaintiff requests this amendment in part because Yes

  Energy LLC (“Yes Energy”), a key third party, has not yet produced any documents in response

  to the third-party subpoena Plaintiff served upon Yes Energy on January 18, 2019. Despite its

  prior estimate that it would begin production the week of April 15, Yes Energy “now estimate[s]

                                                    2
Case 1:18-cv-02525-WYD-NYW Document 70 Filed 04/24/19 USDC Colorado Page 3 of 5




  that [it] will produce its documents the week of April 29.”          Consistent with the Court’s

  instruction at the hearing, Plaintiff will alert Yes Energy that Plaintiff will move to compel

  production in the event that Yes Energy does not produce documents by April 29. If Yes Energy

  produces documents by that date, the May 14 deadline for amendment of pleadings and joinder

  of parties that the Court proposed would be sufficient to allow Plaintiff to review the produced

  materials and move forward on any resulting amendment of pleadings and joinder of parties to its

  Complaint.

         8.      In light of the status of discovery, and the potential joinder of additional parties,

  Plaintiff further requests an extension of the deadline for service of interrogatories, requests for

  production of documents, and requests for admissions up to and including August 5, 2019. Such

  an extension imposes no prejudice on Defendants, and Defendants do not oppose the request.

         9.      The parties have stipulated to one previous extension of the schedule pursuant to

  D.C.COLO.LCivR 6.1(a), for a seven-day extension of time for Plaintiff to file its Response to

  Defendants’ Rule 12(b)(6) Motion to Dismiss Complaint. ECF 22.

         10.     Pursuant to D.C.COLO.LCivR 6.1(c), Plaintiff’s counsel is serving its client with

  a copy of this Motion via email contemporaneously herewith.

         Respectfully submitted this 24th day of April, 2019.




                                                   3
Case 1:18-cv-02525-WYD-NYW Document 70 Filed 04/24/19 USDC Colorado Page 4 of 5




                                         /s/ D. Shayon Ghosh
                                       Jessamyn S. Berniker (D.C. Bar # 482907)
                                       Amanda M. MacDonald (D.C. Bar # 498538)
                                       Sarah L. O’Connor (D.C. Bar # 1012405)
                                       D. Shayon Ghosh
                                       WILLIAMS AND CONNOLLY LLP
                                       725 12th Street N.W.
                                       Washington, D.C. 20005
                                       Phone: (202) 434-5000
                                       Fax: (202) 434-5029
                                       jberniker@wc.com
                                       amacdonald@wc.com
                                       soconnor@wc.com
                                       sghosh@wc.com

                                       Attorneys for Plaintiff




                                      4
Case 1:18-cv-02525-WYD-NYW Document 70 Filed 04/24/19 USDC Colorado Page 5 of 5




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on April 24, 2019, a true and correct copy of the
  foregoing MOTION TO AMEND SCHEDULING ORDER was filed with the Clerk of Court
  using the CM/ECF system which will service such filing on the following:


  Timothy M. Reynolds
  BRYAN CAVE LEIGHTON PAISNER LLP
  1801 13th Street, Ste. 300
  Boulder, CO 80302
  Telephone: 303-444-5955
  timothy.reynolds@bclplaw.com

  Erin A. Kelly
  BRYAN CAVE LEIGHTON PAISNER LLP
  1700 Lincoln Street, Suite 4100
  Denver, CO 80203-4541
  Telephone: (303) 861-7000
  erin.kelly@bclplaw.com

                                                     s/ D. Shayon Ghosh
                                                     D. Shayon Ghosh




                                                 5
